                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                  IN THE UNITED STATES DISTRICT COURT           February 21, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS            David J. Bradley, Clerk
                           HOUSTON DIVISION

ERICA TALASEK,                        §
                                      §
     Plaintiff,                       §
                                      §
v.                                    §      CIVIL ACTION NO. H-18-3306
                                      §
UNUM LIFE INSURANCE COMPANY           §
OF AMERICA, UNUM GROUP, AND           §
NATIONAL OILWELL VARCO, LP            §
                                      §
     Defendants.                      §

                   ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION

     Having reviewed de nova the Magistrate Judge's Memorandum and

Recommendation (Docket Entry No. 69) dated January 21, 2020, and

the objections thereto,        the court is of the opinion that said

Memorandum and Recommendation should be adopted by this court.

     It   is,     therefore,     ORDERED   that   the   Memorandum        and

Recommendation is hereby ADOPTED by this court.

     SIGNED this    J. I J day   of February, 2020, in Houston, Texas.




                                    SENIOR UNITED STATES DISTRICT JUDGE
